Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites: “one main housing made of a soft or silicone material”, however, the specification does not provide support for this limitation. 
Appropriate correction is requited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Yu US 2002/0093834 in view Wu US 2004/0257806 and Boone US 2006/0125420.
In regard to claims 14,  Yu teaches a DC powered LED night  (note: battery 20,272) including at least one main housing having at least one LED 20,23, a circuit connected with a DC power source and incorporating at least one of a sensor or switch, a drive circuit, and an integrated circuit or electric parts and accessories (IC 24, sensor 25) to control the at least one LED for predetermined light effects and functions, wherein the at least one LED is provided in an LED light base configured such that light passes through the material (fig. 1) but lacks the specific teaching of  the material of the main housing being silicone or being printed/painted such that patterns or features formed by the printing or painting are visible against a glowing background provided by the light passing through the housing material.  
Wu teaches a housing (such as shown in figs. 4, 9, 12) that includes a coating  printed/painted such that patterns or features formed by the printing or painting are visible against a glowing background provided by the light passing through the housing material (note: transparent material housing with coating layer including colors and/or reflective patterns, shapes etc) [0031-0040].
It would have been obvious to one of ordinary skill in the art at the time of filing to include printed/painted decorative patterns in Yu such as taught by Wu. One of ordinary skill in the art would have been motivated to provide decorative patterns in order to enhance aesthetic appeal by providing a more interesting/artistic design for the candle as shown in fig. 9 of Wu or a cartoon face as shown in fig. 12 of Wu. 
It is also noted that Wu teaches the material being a transparent plastic which one of ordinary skill in the art would recognize including silicone materials which is a well known material for transparent materials in such applications used in the lighting industry. 
Additionally, Boone teaches a decorative illumination device that includes a housing made of silicone [0135].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use silicone for the housing in Yu.  One would have been motivated to use silicone  in order to provide a low cost material that is easily manufactured.  The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claims 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Yu in view Wu.
In regard to claim 17, Yu teaches a DC powered LED light (battery 20, 272), comprising at least one geometric shape body [0020] located on top of a base having at least one built-in 2Serial Number 16/419,404 LED 21,23, at least one battery compartment having a rechargeable or non-rechargeable battery [0021,0026] to supply DC power to a circuit incorporating at least one of a trigger system, switch, sensor, touch sensor, and integrated circuit  (24,25) to provide LED light illumination with preferred light effects, functions, color, brightness, color changing, color mixing, sequential flashing, and fade-in/fade-out and integrated circuit [0023], wherein the at least one LED supplies light beams to the geometric shape body, but lacks the geometric shape body has painted or printed images or patterns through which light transmitted by the geometric shape body passes to cause the geometric shape body to glow and show the printed or painted images or patterns.
Wu teaches a housing (such as shown in figs. 4, 9, 12) that includes a coating  printed/painted such that patterns or features formed by the printing or painting are visible against a glowing background provided by the light passing through the housing material (note: transparent material housing with coating layer including colors and/or reflective patterns, shapes etc) [0031-0040].
It would have been obvious to one of ordinary skill in the art at the time of filing to include printed/painted decorative patterns in Yu such as taught by Wu. One of ordinary skill in the art would have been motivated to provide decorative patterns in order to enhance aesthetic appeal by providing a more interesting/artistic design for the candle as shown in fig. 9 of Wu or a cartoon face as shown in fig. 12 of Wu. 

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case Yu teaches a decorative candle which may be formed in various shapes and Wu provides a similar device (including a decorative candle such as shown in fig. 9) which includes decorative patterns.  Motivation to combine would have been obvious for one of ordinary skill in order to enhance aesthetic appeal by providing a more interesting/artistic design for the candle as shown in fig. 9 of Wu or a cartoon face as shown in fig. 12 of Wu. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875